Case 18-01044-JDP         Doc 518    Filed 07/10/20 Entered 07/10/20 15:50:18          Desc Main
                                    Document      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

  In re:                                           Case No. 18-01044-JDP
                                                   Chapter 7
  SAFE HAVEN HEALTH CARE, INC.,

                               Debtor.


    ORDER APPROVING APPLICATION FOR ALLOWANCE OF ADMINSTRATIVE
           EXPENSES AND FEES FOR SAWTOOTH FORENSICS LLC
                            (docket no. 497)

           The Application for Allowance of Administrative Expenses and Fees for Sawtooth

 Forensics, LLC (Doc. No. 497 – the “Application”) having come before the Court; the Court

 having reviewed the Application and the full itemization of fees and costs, no objections to the

 Application having been filed, and good cause appearing therefore;

           IT IS HEREBY ORDERED that Sawtooth Forensics LLC is granted fees and costs in the

 amount of $10,275.00 for work performed for the Debtor in its Chapter 11 case prior to conversion

 to Chapter 7.

           Due to the conversion of this case to one proceeding under Chapter 7 of the Bankruptcy

 Code, said fees and reimbursement shall be paid pursuant to the terms of 11 U.S.C. §726, with

 Sawtooth Forensics LLC having a chapter 11 administrative expense claim under 11 U.S.C.

 §503(b), which shall be paid according to the provisions of 11 U.S.C. §§507 and 726. //end of

 text//
Case 18-01044-JDP       Doc 518     Filed 07/10/20 Entered 07/10/20 15:50:18   Desc Main
                                   Document      Page 2 of 2




 DATED: July 10, 2020



                                                     _________________________
                                                     Jim D. Pappas
                                                     U.S. Bankruptcy Judge




 Order submitted by:
 /s/ Alexandra Caval
 Attorney for Sawtooth Forensics LLC

 Approved as to form & content:
 /s/ Jason Naess (signature authorized via e-mail)
 Attorney for the Chapter 7 Trustee
